Title: From James Madison to Pierpont Edwards, 4 August 1806
From: Madison, James
To: Edwards, Pierpont



Sir
Washington Aug. 4. 1806

I have recd. your two favors of the 30 & 31. ulto. and am much obliged by the kind & confidential communications made in them.
We were not inattentive to the suggestions that an improper acquittal of Smith & Ogden was to be apprehended from the course which was meditated.  But it was impossible to apply a remedy, without establishing a precedent objectionable in itself, and which might be turned to a more mischevious acct. than the case apprehended.  We were aware also fully of the policy in summoning the testimony from Washington, but it was thought best on the whole & in a permanent view to meet it in the mode pursued, rather than to abandon our public duties, and exhibit the Heads of Depts. as the sport of party management, and appearing in Court not for the sake of evidence which it was known was irrelevant & therefore cd. not be received, but rather themselves to be examd. as so many Culprits.
It were certainly to be wished that a fair state of the transaction, as far as the interviews of Miranda with the Exve. are connected with it, could be laid before the public.  It would prove I believe that the conduct of the latter was precisely such as became the guardians of the laws and as was required by justice honor & sound policy.  There is a real difficulty however in making such a disclosure without encountering obvious objections of different kinds, some of them apparently insuperable in their nature.  The disclosure therefore must be left to time, which alone will do full justice to all parties.  For the present the public must be left to its candid inferences from the circumstances before it; and I can not but believe that these will every where, except the immediate theatre of the illusions, be such as they ought; nor do I think that even there the illusions will long resist the force of some of the facts brought out in the trial.  It is agst. all experience that evidence, law, and argument, can long be borne down by such means as have been employed agst. them.
